Citation Nr: 1701700	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-26 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lymphedema of the left lower extremity, status post bilateral fasciotomy of the lower extremities.

2.  Entitlement to an initial disability rating in excess of 10 percent for lymphedema of the right lower extremity, status post bilateral fasciotomy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1980 to May 1984 and from September 1986 to March 2009.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was previously before the Board in May 2015.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's bilateral lower extremity lymphedema is rated 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016), for post-phlebitic syndrome of any etiology.  The criteria for an increased rating under Diagnostic Code 7121 include the presence of stasis pigmentation, whether edema is persistent or intermittent, and whether elevation provides complete or incomplete relief.  

The Veteran was most recently afforded a VA examination of his lymphedema in June 2012.  The June 2012 VA examiner found that the Veteran's lymphedema was intermittent, that his symptoms were relieved by elevation and compression hosiery, and that his symptoms did not include stasis pigmentation.  In making these findings, the June 2012 examiner did not comment on the Veteran's previous VA examination reports, treatment records, and lay statements.  The November 2008 VA examiner noted discoloration on the Veteran's legs but did not note whether this constituted stasis pigmentation.  The December 2009 VA examiner noted that elevation only offered partial relief of the Veteran's pain.  In treatment records prior to the June 2012 VA examination, the Veteran consistently described his pain as occurring daily and, in his May 2010 substantive appeal (VA Form 9), the Veteran reported that his pain required elevation three to four times per day.  The Board finds that an additional medical opinion is needed to reconcile the June 2012 VA examiner's findings with the Veteran's treatment records and lay statements, as well as the prior VA examination reports.

In addition, VA treatment records subsequent to the examination note edema in July 2012, October 2012, November 2012, April 2013, June 2013, October 2013, December 2013, March 2014, and September 2014.  The most recent mention of edema in the treatment records that have been associated with the claims file is from October 2014 and notes no edema.  The examiner on remand should note whether these findings represent persistent edema and should also comment on the March 2014 VA treatment record noting stasis dermatitis.

The Board notes that it instructed the AOJ to schedule the Veteran for an examination in its May 2015 remand and that, according to a December 2015 supplemental statement of the case, the Veteran did not appear for the scheduled examination.  Although the Board is remanding the case for a new examination due to ambiguities in the record, the Veteran is advised that failure to report for a scheduled examination with regard to a claim for increase without good cause may warrant denial of the claim.  38 C.F.R. § 3.655(b) (2016).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all pertinent, outstanding records from the VA Medical Center and its associated clinics where the Veteran receives treatment.  All attempts to obtain records should be documented in the claims folder.  If any pertinent private treatment has been rendered, the appellant's assistance in obtaining those records should be requested as needed.

2.  Thereafter, arrange for the Veteran for to have an appropriate VA examination to assess the current severity of his bilateral lower extremity lymphedema.  The examiner must be provided access to the appellant's electronic claims file and the examination report should reflect consideration of the Veteran's documented medical history.  All indicated tests should be accomplished, and all clinical findings reported in detail. 

In accordance with the latest worksheets for rating vascular disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any lower extremity lymphedema.  If multiple lower extremity disorders are diagnosed the examiner must attempt to distinguish the pathology caused by the lymphedema from that caused by any other diagnosed lower extremity disorder, if otherwise indicated.  If the pathology cannot be differentiated that fact must be noted, and an explanation why provided.  If all findings are part of the service connected disorder, that too should be reported.  The impact of any lymphedema on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided. 

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any lymphedema.  The examiner must specifically comment on the mentions of edema in the Veteran's VA treatment records, as well as the description of symptoms in the Veteran's May 2010 substantive appeal (VA Form 9), in stating whether the Veteran's symptoms include persistent edema.  The examiner must also discuss the November 2008 VA examiner's finding of discoloration, the December 2009 VA examiner's finding that elevation only offered partial relief of the Veteran's symptoms, and the March 2014 VA treatment record noting stasis dermatitis, in evaluating the severity of the Veteran's symptoms.

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinion expressed.

If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the severity of any lower extremity lymphedema is unknowable.

3.  The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). 

4.  The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action.
5.  After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal.  If the AOJ does not fully grant any benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




